The opinion of the court was delivered, March 11th 1869, by
Agnew, J.
The claim of Mr. Ruckman against the estate in his hands, is that of a creditor. The decedent being his stepdaughter and a member of his family when the maintenance and services were rendered by him, he must prove a contract with her guardian to support it. Of this there is no express evidence. *254The allowance of interest to Ruckman by the guardian, affords an inference of an intention to pay that much and no more, as the receipts from time to time indicate. This results from Ruckman’s receiving the interest alone, and the duty of the guardian to preserve the principal of the estate, unless necessarily required for his ward’s support. The case, therefore, rests on the legal presumption arising from the relation of the parties, her age, and her condition as a member of his family. These forbid any implied contract. There are a great many cases bearing on this point.
The recital in the paper signed by Mrs. Ruckman is no evidence of a contract between Ruckman and the guardian. It may be true as a fact (as recited) that Ruckman was never fully paid or compensated for the maintenance of his step-daughter, but this is not to say there was any express contract to entitle him to demand payment. And the admission of Mrs. Ruckman that her husband was entitled to all the estate of his step-daughter except $300, for her maintenance, may be perfectly true in justice and fairness, and yet is no admission that there was a contract with the guardian that made it legally his right. Such recitals are not strong evidence: 7 Barr 199. The paper was evidently intended as an agreement between them as to the division of the step-daughter’s estate, and the recital but an inducement to show the propriety of the arrangement. All that the paper asserts might be strictly just and true in the moral obligation the facts afforded, but is not proof that the right was derived from an express contract with the guardian. Yet this is the point of the case and the evidence must overcome it, or the claim fails. The paper itself was inoperative, having been recalled before delivery, and no claim is founded upon it as an instrument. The recital fell with the paper, and the case comes back to the legal presumption, and that raises no contract, by reason of the relationship and condition of the step-daughter as a member of the family. There is nothing in the case which requires an inquiry into the question of legal obligation on the part of Mr. Ruckman to maintain his step-daughter. Eor these reasons, and for many given by the learned judge in his able and comprehensive opinion, we think the decree should be affirmed.